         Case 3:20-mj-02559-MDD Document 1 Filed 06/29/20 PageID.1 Page 1 of 10




                                           Southern                  California




                                                                                         20MJ2559
   Information associated with a cellular telephone number
   480-468-0592 that is stored at premises controlled
   by Cingular/AT&T Wireless




See Attachment A-1, incorporated herein by reference.

                Southern                              Florida



 See Attachment B-1, incorporated herein by reference.


            x
            x
            x




                                                                     Sex trafficking of children, Transportation of Minors for
        18 U.S.C. §§ 1591, 2423, 2251, 2252                          Prostitution, Production of Child Pornography, Possession of
                                                                     Child Pornography


        See Attached Affidavit of FBI Special Agent Jonathan A. Reynolds, incorporated herein by reference.




    telephone


       6/26/2020


                San Diego, California                           Hon. Mitchell D. Dembin U.S Magistrate Judge
Case 3:20-mj-02559-MDD Document 1 Filed 06/29/20 PageID.2 Page 2 of 10
Case 3:20-mj-02559-MDD Document 1 Filed 06/29/20 PageID.3 Page 3 of 10
Case 3:20-mj-02559-MDD Document 1 Filed 06/29/20 PageID.4 Page 4 of 10
Case 3:20-mj-02559-MDD Document 1 Filed 06/29/20 PageID.5 Page 5 of 10
Case 3:20-mj-02559-MDD Document 1 Filed 06/29/20 PageID.6 Page 6 of 10
Case 3:20-mj-02559-MDD Document 1 Filed 06/29/20 PageID.7 Page 7 of 10




                  26
Case 3:20-mj-02559-MDD Document 1 Filed 06/29/20 PageID.8 Page 8 of 10
Case 3:20-mj-02559-MDD Document 1 Filed 06/29/20 PageID.9 Page 9 of 10
Case 3:20-mj-02559-MDD Document 1 Filed 06/29/20 PageID.10 Page 10 of 10
